By the Court:
The defendant was indicted for a criminal offense, but was not held to answer prior to the finding of the indictment. On his arraignment "lie moved to set aside the indictment, on the ground that certain irregularities had occurred in select*146ing, summoning, and impaneling the Grand Jury. The motion was denied, and this ruling is assigned as error.
In its legal effect the motion was a challenge to the panel of the Grand Jury, and proceeded on the assumption that by reason of the irregularities complained of it was an illegal body which had usurped the functions of a Grand Jury, and that its pretended indictments were, therefore, void. No objection was interposed to the regularity of its proceedings, if it be assumed to have been a valid and lawful Grand Jury. The motion, therefore, was substantially and in its legal effect a challenge to the panel; and the question for determination is whether the grounds of challenge relied upon were available to the defendant on a motion to set aside the indictment. Section one hundred and eighty-two of the Practice Act, then in force, provided that “challenge to the panel may be interposed. for one or more of the following causes only : First—That the requisite number of ballots was not drawn from the jury box as prescribed by law. Second—The notice of the drawing of the Grand Jury was not given as prescribed by law. Third—That the drawing was not had in the presence of the officers or officer designated by law.”
These are the only grounds of challenge to the panel which the statute recognizes; and all others are excluded, apparently ex industria. It is not for the Courts to decide upon the wisdom of restricting the challenge within such narrow limits; and it would, doubtless, have been competent for the Legislature to restrict it still further, or,' possibly, to deny it altogether. We must take the statute as we find it, and if it impose a hardship upon persons accused of crime, the fault is with the Legislature and not with the Courts. We hold then, first, that the defendant’s motion was in effect' a challenge to the panel; and second, that there can be no ground of challenge to the panel except those enumerated in the statute. None of the irregularities *147relied upon in support of the motion are included within those which the statute specifies as the only grounds of challenge to the panel. On the contrary, they relate, first, to certain alleged irregularities in the proceedings of the Board of Supervisors in selecting and certifying the names to compose the Grand Jury list; and second, to the action of the County Court in directing the Grand Jury to be summoned by the Coroner, instead of the Sheriff. These not being among the grounds of challenge to the panel enumerated in the statute, could not, it is clear, have been interposed as such, eo nomine, inasmuch as the Courts have no power to originate a new and distinct ground of challenge, in the face of the provision that those specified in section one hundred and eighty-two shall be the only grounds. But section two hundred and seventy-eight of the Criminal Practice Act provides that the indictment shall be set aside on motion: ‘ First—-Where it is not found indorsed and presented as prescribed in this Act. Second—Where the names of the witnesses examined before the Grand Jury are not inserted at the foot of the indictment, or indorsed upon it. Third— Where any person is improperly admitted to be present during the deliberation of the Grand Jury upon the charge specified in the indictment.”
It is claimed on behalf of the defendant that if the Grand Jury was not selected and summoned as required by law, it was an illegal body, which usurped the functions of a Grand Jury, and its acts are wholly void. It is, therefore, insisted that an indictment emanating from an illegal, usurping body of this character, has no validity, and was not “found” as prescribed by the statute, in the sense in which that term is employed in section two hundred and seventy-eight, and may, therefore, be set aside on motion. But if this construction be correct, the Legislature has been guilty of the absurdity of enacting, in section one hundred and eighty-two, that there shall be only three grounds of challenge to *148the panel, which are particularly specified, and then providing, in section two hundred and seventy-eight, that the panel may be attacked in the form of á motion to set aside the indictment, on the general ground that it was not “found” as prescribed by law, without enumerating any one or more of the numerous irregularities in the mode of selecting, drawing, summoning, or impaneling the Grand Jury, for which the indictment may be set aside on motion. On this construction' of section two hundred and seventy-eight, the limitation contained in section one hundred and eighty-two is not only practically abrogated, but the entire section is superfluous, inasmuch as all the relief for which it provides, and much more, may be had under section two hundred and seventy-eight.
It is a rule of universal application in construing a statute, that some effect shall be given, if practicable, to every part of it, and that apparent inconsistencies shall be reconciled, if it can be done without torturing the language. . Applying this rule to the present case, we think that it was intended by section one hundred and eighty-two to restrict the right of challenge to the panel to the three enumerated grounds, and that no other objection to the panel can be entertained, in the form of a motion to set aside the indictment or otherwise.
We are also of opinion that the grounds for setting aside an indictment enumerated in section two hundred and seventy-eight are irregularities in the proceedings of the Grand Jury after it has been organized; all of which are particularly specified, unless it be those falling within the first subdivision, providing that it shall be set aside “where not found indorsed and presented as prescribed in this Act.” But the meaning of this phrase becomes apparent on referring to the preceding sections, two hundred and twenty-nine, two hundred and thirty-two, and two hundred and thirty-three, the first of which provides that an indictment cannot *149be “found” without the concurrence of at least twelve Grand Jurors, and when found it shall be indorsed ‘ ‘ A true bill,” and the indorsement shall be signed by the foreman. Section two hundred and thirty-two provides that the names of the witnesses examined shall be inserted at the foot of the indictment or indorsed upon it, before it is presented to the Court; and section two hundred and thirty-three requires the indictment to be presented by the foreman to the Court in the presence of the Grand Jury. If not “found, indorsed, and presented,” in this manner, it may be set aside on motion. Possibly there may be other irregularities in the proceedings of the Grand Jury which would establish that the indictment was not “ found” as prescribed in the Act, but the above are referred to as illustrating the nature of the irregularities for which an indictment may be set aside under section two hundred and' seventy-eight, as not “'found,” indorsed, and presented in accordance with the statute. We are convinced that this section furnishes no support to the proposition that an indictment may be set aside on motion, on the ground that the Grand Jury was not properly selected, summoned, or impaneled.
Counsel have presented with much earnestness the apparent hardship to result from a construction of the statute, which precludes a defendant from showing that the indictment proceeded from an illegal and unauthorized body. Cases may be imagined in which, doubtless, there would be good ground for complaint that the right of challenge to the panel was restricted by section one hundred and eighty-two within too narrow limits. But if the statute is defective, we cannot supply its deficiencies, and the remedy must be sought from the Legislature.
It may be that if a paper be presented to the Court in the form of an indictment, but which was found by a body of men having no semblance of authority to act as a Grand Jury, it would be the duty of the Court to strike it from the *150files as a mere nullity, and as wholly worthless for any purpose. It would have no proper place among the files of the Court, and ought, therefore, to be removed from them. But the motion to set aside the indictment under section two hundred and seventy-eight would have no application to such a case. Under that section the motion is addressed to irregularities in the proceedings of a valid Grand Jury, and not to irregularities in the formation of the Grand Jury itself. But it is not every slight irregularity which may occur in the formation of a Grand.Jury which would justify the Court in striking the indictment from the files as a nullity. Otherwise there would be no need of a challenge to the panel, as all objections to the Grand Jury could be taken on a motion to strike the indictment from the files. The true distinction lies between the acts of a body having no semblance of authority to act at all, and of a body which, though not strictly regular in its organization, is, nevertheless, acting under a color of authority. In the former case uthe acts of the wholly illegal body are nullities, having no proper place among the files of the Court. But in the latter case section one hundred and eighty-two of the statute prescribes the only method by which mere irregularities in the formation of the Grand Jury can be inquired into. The case at bar comes within the latter category. On the facts disclosed by the record it cannot be affirmed that the Grand Jury had no semblance of authority, and were acting without color of lawful right. It was regularly drawn from a Grand Jury list, duly certified; and some of them having been excused, the deficiency was supplied by a venire properly issued by the order of the Court. We think the Court erred in directing the venire to be summoned by the Coroner instead of the Sheriff. But this was only one of the irregularities for which the statute has failed to provide a remedy. A Grand Jury, summoned in pursuance of a venire duly issued, cannot be said to be a wholly illegal *151body having no semblance of authority, merely because the Court erroneously directed the venire to be served by the Coroner instead of the Sheriff. It was an error of which the defendant, perhaps, might justly complain; but the statute has provided no remedy for it.
Judgment affirmed; remittitur forthwith.